 



First Reliance Bank

Amended Salary Continuation Agreement

 

This Amended Salary Continuation Agreement (this “Agreement”) is entered into as
of July 25, 2013, by and between First Reliance Bank, a South Carolina-chartered
bank (the “Bank”), and Paul C. Saunders, its Senior Vice President (the
“Executive”).

 

Whereas, recognizing the Executive’s substantial contribution to the Bank’s
success and intending to encourage the Executive to remain an employee, the Bank
entered into a Salary Continuation Agreement dated as of November 24, 2006 with
the Executive, amended on December 3, 2008 by the First Amendment of the Salary
Continuation Agreement,

 

Whereas, as amended the Salary Continuation Agreement promises specified
benefits to the Executive after retirement, which benefits are payable from the
Bank’s general assets,

 

Whereas, the Bank and the Executive intend that this Agreement shall amend and
restate in its entirety the November 24, 2006 Salary Continuation Agreement, as
amended,

 

Whereas, as of the date of this Agreement none of the conditions or events
included in the definition of the term “golden parachute payment” that is set
forth in section 18(k)(4)(A)(ii) of the Federal Deposit Insurance Act [12 U.S.C.
1828(k)(4)(A)(ii)] and in Federal Deposit Insurance Corporation Rule
359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)] exists or, to the best knowledge of the
Bank, is contemplated insofar as the Bank is concerned, and

 

Whereas, the parties hereto intend that this Agreement shall be considered an
unfunded arrangement maintained primarily to provide supplemental retirement
benefits for the Executive, and to be considered a non-qualified benefit plan
for purposes of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). The Executive is fully advised of the Bank’s financial status.

 

Now Therefore, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Executive and the Bank hereby agree as follows.

 

Article 1

Definitions

 

1.1          “Accrual Balance” means the liability that should be accrued by the
Bank under generally accepted accounting principles (“GAAP”) for the Bank’s
obligation to the Executive under this Agreement, by applying Accounting
Principles Board Opinion No. 12, as amended by Statement of Financial Accounting
Standards No. 106. The Accrual Balance shall be calculated using a discount rate
determined by the Plan Administrator, resulting in an Accrual Balance at the
Executive’s Normal Retirement Age that is equal to the present value of the
normal retirement benefits. The discount rate means the rate used by the Plan
Administrator for determining the Accrual Balance. In its sole discretion, the
Plan Administrator may adjust the discount rate to maintain the rate within
reasonable standards according to GAAP.



 

 

 

 

1.2          “Beneficiary” means each designated person, or the estate of the
deceased Executive, entitled to benefits, if any, upon the death of the
Executive, determined according to Article 4.

 

1.3          “Beneficiary Designation Form” means the form established from time
to time by the Plan Administrator that the Executive completes, signs, and
returns to the Plan Administrator to designate one or more Beneficiaries.

 

1.4          “Change in Control” shall mean a change in control as defined in
Internal Revenue Code section 409A and rules, regulations, and guidance of
general application thereunder issued by the Department of the Treasury,
including –

 

(a)          Change in ownership: a change in ownership of First Reliance
Bancshares, Inc., a South Carolina corporation of which the Bank is a wholly
owned subsidiary, occurs on the date any one person or group accumulates
ownership of First Reliance Bancshares, Inc. stock constituting more than 50% of
the total fair market value or total voting power of First Reliance Bancshares,
Inc. stock, or

 

(b)          Change in effective control: (x) any one person or more than one
person acting as a group acquires within a 12-month period ownership of First
Reliance Bancshares, Inc. stock possessing 30% or more of the total voting power
of First Reliance Bancshares, Inc., or (y) a majority of First Reliance
Bancshares, Inc.’s board of directors is replaced during any 12-month period by
directors whose appointment or election is not endorsed in advance by a majority
of First Reliance Bancshares, Inc.’s board of directors, or

 

(c)          Change in ownership of a substantial portion of assets: a change in
ownership of a substantial portion of First Reliance Bancshares, Inc.’s assets
occurs if in a 12-month period any one person or more than one person acting as
a group acquires from First Reliance Bancshares, Inc. assets having a total
gross fair market value equal to or exceeding 40% of the total gross fair market
value of all of First Reliance Bancshares, Inc.’s assets immediately before the
acquisition or acquisitions. For this purpose, gross fair market value means the
value of First Reliance Bancshares, Inc.’s assets, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
the assets.

 

1.5          “Code” means the Internal Revenue Code of 1986, as amended, and
rules, regulations, and guidance of general application issued by the Department
of the Treasury under the Internal Revenue Code of 1986, as amended.

 

1.6          “Disability” means, because of a medically determinable physical or
mental impairment that can be expected to result in death or that can be
expected to last for a continuous period of at least 12 months, (x) the
Executive is unable to engage in any substantial gainful activity, or (y) the
Executive is receiving income replacement benefits for a period of at least
three months under an accident and health plan of the employer. Medical
determination of disability may be made either by the Social Security
Administration or by the provider of an accident or health plan covering
employees of the Bank. Upon request of the Plan Administrator, the Executive
must submit proof to the Plan Administrator of the Social Security
Administration’s or provider’s determination.



 

 

 

 



1.7          “Early Termination” means Separation from Service before Normal
Retirement Age for reasons other than death, Disability, Termination with Cause,
or after a Change in Control.

 

1.8          “Effective Date” means January 1, 2006.

 

1.9          “Intentional,” for purposes of this Agreement, no act or failure to
act on the part of the Executive shall be deemed to have been intentional if it
was due primarily to an error in judgment or negligence. An act or failure to
act on the Executive’s part shall be considered intentional if it is not in good
faith and if it is without a reasonable belief that the action or failure to act
is in the best interests of the Bank.

 

1.10        “Normal Retirement Age” means age 65.

 

1.11        “Plan Administrator” or “Administrator” means the plan administrator
described in Article 8.

 

1.12        “Plan Year” means a twelve-month period commencing on January 1 and
ending on December 31 of each year. The initial Plan Year shall commence on the
effective date of this Agreement.

 

1.13        “Separation from Service” means separation from service as defined
in Internal Revenue Code section 409A and rules, regulations, and guidance of
general application thereunder issued by the Department of the Treasury,
including termination for any reason of the Executive’s service as an executive
and independent contractor to the Bank and any member of a controlled group, as
defined in Code section 414, other than because of a leave of absence approved
by the Bank or the Executive’s death. For purposes of this Agreement, if there
is a dispute about the employment status of the Executive or the date of the
Executive’s Separation from Service, the Bank shall have the sole and absolute
right to decide the dispute unless a Change in Control shall have occurred.

 

1.14        “Termination with Cause” and “Cause” shall have the same meaning
specified in any effective severance or employment agreement existing on the
date hereof or hereafter entered into between the Executive and the Bank or
between the Executive and First Reliance Bancshares, Inc. If the Executive is
not a party to a severance or employment agreement containing a definition of
termination for cause, Termination with Cause means the Bank terminates the
Executive’s employment for any of the following reasons –

 

(a)           the Executive’s gross negligence or gross neglect of duties or
intentional and material failure to perform stated duties after written notice
thereof, or

 

(b)          disloyalty or dishonesty by the Executive in the performance of the
Executive’s duties, or a breach of the Executive’s fiduciary duties for personal
profit, in any case whether in the Executive’s capacity as a director or
officer, or

 

(c)           intentional wrongful damage by the Executive to the business or
property of the Bank or its affiliates, including without limitation the
reputation of the Bank, which in the judgement of the Bank causes material harm
to the Bank or affiliates, or

 

 

 

 

(d)          a willful violation by the Executive of any applicable law or
significant policy of the Bank or an affiliate that, in the Bank’s judgement,
results in an adverse effect on the Bank or the affiliate, regardless of whether
the violation leads to criminal prosecution or conviction. For purposes of this
Agreement applicable laws include any statute, rule, regulatory order, statement
of policy, or final cease-and-desist order of any governmental agency or body
having regulatory authority over the Bank, or

 

(e)          the occurrence of any event that results in the Executive being
excluded from coverage, or having coverage limited for the Executive as compared
to other executives of the Bank, under the Bank’s blanket bond or other fidelity
or insurance policy covering its directors, officers, or employees, or

 

(f)           the Executive is removed from office or permanently prohibited
from participating in the Bank’s affairs by an order issued under section
8(e)(4) or section 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
1818(e)(4) or (g)(1), or

 

(g)          conviction of the Executive for or plea of no contest to a felony
or conviction of or plea of no contest to a misdemeanor involving moral
turpitude, or the actual incarceration of the Executive for 45 consecutive days
or more.

 

Article 2

Lifetime Benefits

 

2.1          Normal Retirement Benefit. Unless Separation from Service or a
Change in Control occurs before Normal Retirement Age, when the Executive
attains Normal Retirement Age the Bank shall pay to the Executive the benefit
described in this section 2.1 instead of any other benefit under this Agreement.
If the Executive’s Separation from Service thereafter is a Termination for Cause
or if this Agreement terminates under Article 5, no further benefits shall be
paid.

 

2.1.1       Amount of benefit. The annual benefit under this section 2.1 is
$75,000.

 

2.1.2       Payment of benefit. The Bank shall pay the annual benefit to the
Executive in 12 equal monthly installments payable on the first day of each
month, beginning with the month immediately after the month in which the
Executive attains the Normal Retirement Age. The annual benefit shall be paid to
the Executive for 15 years.

 

2.2          Early Termination Benefit. Unless a Change in Control shall have
previously occurred, upon Early Termination the Bank shall pay to the Executive
the benefit described in this section 2.2 instead of any other benefit under
this Agreement.

 

2.2.1       Amount of benefit. The annual benefit under this section 2.2 is
calculated as the amount that fully amortizes the Accrual Balance existing at
the end of the month immediately before the month in which Separation from
Service occurs, amortizing that Accrual Balance over the period beginning with
the Executive’s Normal Retirement Age and taking into account interest at the
discount rate or rates established by the Plan Administrator.



 

 

 

 



2.2.2       Payment of benefit. The Bank shall pay the annual benefit to the
Executive in 12 equal monthly installments payable on the first day of each
month, beginning with the later of (x) the seventh month after the Executive’s
Separation from Service, or (y) the month immediately after the month in which
the Executive attains the Normal Retirement Age. The annual benefit shall be
paid to the Executive for 15 years.

 

2.3          Disability Benefit. Unless a Change in Control shall have
previously occurred, upon Separation from Service because of Disability before
Normal Retirement Age the Bank shall pay to the Executive the benefit described
in this section 2.3 instead of any other benefit under this Agreement.

 

2.3.1       Amount of benefit. The annual benefit under this section 2.3 is
calculated as the amount that fully amortizes the Accrual Balance existing at
the end of the month immediately before the month in which Separation from
Service occurs, amortizing that Accrual Balance over the period beginning with
the Executive’s Normal Retirement Age and taking into account interest at the
discount rate or rates established by the Plan Administrator.

 

2.3.2       Payment of benefit. Beginning with the later of (x) the seventh
month after the Executive’s Separation from Service, or (y) the month
immediately after the month in which the Executive attains the Normal Retirement
Age, the Bank shall pay the Disability benefit to the Executive in 12 equal
monthly installments on the first day of each month. The annual benefit shall be
paid to the Executive for 15 years.

 

2.4          Change-in-Control Benefit. If a Change in Control occurs after the
date of this Agreement but before Normal Retirement Age and before Separation
from Service, the Bank shall pay to the Executive the benefit described in this
section 2.4 instead of any other benefit under this Agreement.

 

2.4.1        Amount of benefit. The benefit under this section 2.4 is the
Accrual Balance that would exist on the date that is the earlier to occur of (x)
the date on which the executive attains Normal Retirement Age and (y) the date
that is 60 months after the date on which the Change in Control occurs, with the
Accrual Balance calculated in accordance with this Agreement to account for the
Bank’s obligation to the Executive under section 2.1 at the Executive’s Normal
Retirement Age, disregarding the Change in Control occurring before the
Executive’s Normal Retirement Age. For example, if the Change in Control occurs
when fewer than 60 months remain before the Executive attains Normal Retirement
Age, for example at age 61 or 63, the benefit under this section 2.4 is the
Accrual Balance required by section 2.1 at the Executive’s Normal Retirement
Age. If instead the Change in Control occurs when more than 60 months remain
before the Executive attains Normal Retirement Age, for example at age 57 or 59,
the benefit under this section 2.4 is the Accrual Balance required by section
2.1 as of the date that is 60 months after the date of the Change in Control.

 

2.4.2       Payment of benefit. The Bank shall pay the Change-in-Control benefit
under section 2.4 of this Agreement to the Executive in one lump sum within
three days after the Change in Control, without discount for the time value of
money. If the Executive receives the benefit under this section 2.4 because of
the occurrence of a Change in Control, the Executive shall not be entitled to
claim additional benefits under section 2.4 if an additional Change in Control
occurs thereafter.

 

 

 

 



2.5          Lump-sum Payment of Normal Retirement Benefit, Early Termination
Benefit, or Disability Benefit Being Paid to the Executive when a Change in
Control Occurs. If when a Change in Control occurs the Executive is receiving
the benefit under section 2.1, the Bank shall pay the remaining salary
continuation benefits to the Executive in a single lump sum within three days
after the Change in Control. If when a Change in Control occurs the Executive is
receiving or is entitled at Normal Retirement Age to receive the benefit under
sections 2.2 or 2.3, the Bank shall pay the remaining salary continuation
benefits to the Executive in a single lump sum on the later of (x) the third day
after the Change in Control or (y) the first day of the seventh month after the
month in which the Executive’s Separation from Service occurs. The lump-sum
payment due to the Executive as a result of a Change in Control shall be an
amount equal to the Accrual Balance amount corresponding to the particular
benefit when the Change in Control occurs.

 

2.6          Annual Benefit Statement. Within 120 days after the end of each
Plan Year the Plan Administrator shall provide or cause to be provided to the
Executive an annual benefit statement showing benefits payable or potentially
payable to the Executive under this Agreement. Each annual benefit statement
shall supersede the previous year’s annual benefit statement. If there is a
contradiction between this Agreement and the annual benefit statement concerning
the amount of a particular benefit payable or potentially payable to the
Executive under sections 2.2, 2.3, or 2.4 hereof, the amount of the benefit
determined under this Agreement shall control.

 

2.7          Savings Clause Relating to Compliance with Code Section 409A.
Despite any contrary provision of this Agreement, if when the Executive’s
employment terminates the Executive is a specified employee, as defined in Code
section 409A, and if any payments under Article 2 of this Agreement will result
in additional tax or interest to the Executive because of section 409A, the
Executive will not be entitled to the payments under Article 2 until the
earliest of (x) the date that is at least six months after termination of the
Executive’s employment for reasons other than the Executive’s death, (y) the
date of the Executive’s death, or (z) any earlier date that does not result in
additional tax or interest to the Executive under section 409A. If any provision
of this Agreement would subject the Executive to additional tax or interest
under section 409A, the Bank shall reform the provision. However, the Bank shall
maintain to the maximum extent practicable the original intent of the applicable
provision without subjecting the Executive to additional tax or interest, and
the Bank shall not be required to incur any additional compensation expense as a
result of the reformed provision.

 

2.8          One Benefit Only. Despite anything to the contrary in this
Agreement, the Executive and Beneficiary are entitled to one benefit only under
this Agreement, which shall be determined by the first event to occur that is
dealt with by this Agreement. Except as provided in section 2.5 or Article 3,
subsequent occurrence of events dealt with by this Agreement shall not entitle
the Executive or Beneficiary to other or additional benefits under this
Agreement.



 

 

 

 

Article 3

Death Benefits

 



3.1          Death Before Separation from Service. If the Executive dies before
Separation from Service, at the Executive’s death the Executive’s Beneficiary
shall be entitled to an amount in cash equal to the Accrual Balance existing
when the Executive’s death occurs, unless the Change-in-Control benefit shall
have been paid to the Executive under section 2.4 or unless a Change-in-Control
payout shall have occurred under section 2.5. No benefit shall be paid under
this section 3.1 if the Change-in-Control benefit shall have been paid to the
Executive under section 2.4 or if a Change-in-Control payout shall have occurred
under section 2.5. If a benefit is payable to the Executive’s Beneficiary under
this section 3.1, the benefit shall be paid in a single lump sum 90 days after
the Executive’s death. However, no benefits shall be paid or payable under this
Agreement to the Executive, the Executive’s Beneficiary, or the Executive’s
estate if this Agreement is terminated under Article 5.

 

3.2          Death after Separation from Service. If the Executive dies after
Separation from Service and if Separation from Service was not a Termination
with Cause, at the Executive’s death the Executive’s Beneficiary shall be
entitled to an amount in cash equal to the Accrual Balance remaining when the
Executive’s death occurs, unless the Change-in-Control benefit shall have been
paid to the Executive under section 2.4 or unless a Change-in-Control payout
shall have occurred under section 2.5. No benefit shall be paid under this
section 3.2 if the Change-in-Control benefit shall have been paid to the
Executive under section 2.4 or if a Change-in-Control payout shall have occurred
under section 2.5. If a benefit is payable to the Executive’s Beneficiary under
this section 3.2, the benefit shall be paid in a single lump sum 90 days after
the Executive’s death. However, no benefits shall be paid or payable under this
Agreement to the Executive, the Executive’s Beneficiary, or the Executive’s
estate if this Agreement is terminated under Article 5.

 

Article 4

Beneficiaries

 

4.1         Beneficiary Designations. The Executive shall have the right to
designate at any time a Beneficiary to receive any benefits payable under this
Agreement upon the death of the Executive. The Beneficiary designated under this
Agreement may be the same as or different from the beneficiary designation under
any other benefit plan of the Bank in which the Executive participates.

 

4.2          Beneficiary Designation: Change. The Executive shall designate a
Beneficiary by completing and signing the Beneficiary Designation Form and
delivering it to the Plan Administrator or its designated agent. The Executive’s
Beneficiary designation shall be deemed automatically revoked if the Beneficiary
predeceases the Executive or if the Executive names a spouse as Beneficiary and
the marriage is subsequently dissolved. The Executive shall have the right to
change a Beneficiary by completing, signing, and otherwise complying with the
terms of the Beneficiary Designation Form and the Plan Administrator’s rules and
procedures, as in effect from time to time. Upon the acceptance by the Plan
Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be cancelled. The Plan Administrator shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Executive and accepted by the Plan Administrator before the Executive’s death.



 

 

 

 

4.3          Acknowledgment. No designation or change in designation of a
Beneficiary shall be effective until received, accepted, and acknowledged in
writing by the Plan Administrator or its designated agent.

 

4.4          No Beneficiary Designation. If the Executive dies without a valid
beneficiary designation, or if all designated Beneficiaries predecease the
Executive, then the Executive’s spouse shall be the designated Beneficiary. If
the Executive has no surviving spouse, the benefits shall be made to the
personal representative of the Executive’s estate.

 

4.5          Facility of Payment. If a benefit is payable to a minor, to a
person declared incapacitated, or to a person incapable of handling the
disposition of his or her property, the Bank may pay such benefit to the
guardian, legal representative, or person having the care or custody of the
minor, incapacitated person, or incapable person. The Bank may require proof of
incapacity, minority, or guardianship as it may deem appropriate before
distribution of the benefit. Distribution shall completely discharge the Bank
from all liability for the benefit.

 

Article 5

General Limitations

 

5.1          Termination with Cause. Despite any contrary provision of this
Agreement, the Bank shall not pay any benefit under this Agreement and this
Agreement shall terminate if Separation from Service is the result of
Termination with Cause.

 

5.2          Removal. If the Executive is removed from office or permanently
prohibited from participating in the Bank’s affairs by an order issued under
section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
1818(e)(4) or (g)(1), all obligations of the Bank under this Agreement shall
terminate as of the effective date of the order.

 

5.3          Default. Despite any contrary provision of this Agreement, if the
Bank is in “default” or “in danger of default,” as those terms are defined in
section 3(x) of the Federal Deposit Insurance Act, 12 U.S.C. 1813(x), all
obligations under this Agreement shall terminate.

 

5.4          FDIC Open-Bank Assistance. All obligations under this Agreement
shall terminate, except to the extent determined that continuation of the
contract is necessary for the continued operation of the Bank, when the Federal
Deposit Insurance Corporation enters into an agreement to provide assistance to
or on behalf of the Bank under the authority contained in Federal Deposit
Insurance Act section 13(c). 12 U.S.C. 1823(c). Rights of the parties that have
already vested shall not be affected by such action, however.

 

Article 6

Claims and Review Procedures

 

6.1          Claims Procedure. Any person who has not received benefits under
this Agreement that he or she believes should be paid (the “claimant”) shall
make a claim for benefits as follows.



 

 

 

 

6.1.1Initiation – written claim. The claimant initiates a claim by submitting to
the Administrator a written claim for the benefits. If the claim relates to the
contents of a notice received by the claimant, the claim must be made within 60
days after the notice was received by the claimant. All other claims must be
made within 180 days after the date of the event that caused the claim to arise.
The claim must state with particularity the determination desired by the
claimant.

 

6.1.2Timing of Administrator response. The Administrator shall respond to the
claimant within 90 days after receiving the claim. If the Administrator
determines that special circumstances require additional time for processing the
claim, the Administrator can extend the response period by an additional 90 days
by notifying the claimant in writing, before the end of the initial 90-day
period, that an additional period is required. The notice of extension must set
forth the special circumstances and the date by which the Administrator expects
to render its decision.

 

6.1.3Notice of decision. If the Administrator denies part or all of the claim,
the Administrator shall notify the claimant in writing of the denial. The
Administrator shall write the notification in a manner calculated to be
understood by the claimant. The notification shall set forth –

 

(a)The specific reasons for the denial,

(b)A reference to the specific provisions of this Agreement on which the denial
is based,

(c)A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed,

(d)An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures, and

(e)A statement of the claimant’s right to bring a civil action under ERISA
section 502(a) after an adverse benefit determination on review.

 

6.2          Review Procedure. If the Administrator denies part or all of the
claim, the claimant shall have the opportunity for a full and fair review by the
Administrator of the denial, as follows.

 

6.2.1Initiation – written request. To initiate the review, the claimant must
file with the Administrator a written request for review within 60 days after
receiving the Administrator’s notice of denial.

 

6.2.2Additional submissions – information access. The claimant shall then have
the opportunity to submit written comments, documents, records, and other
information relating to the claim. Upon request and free of charge, the
Administrator shall also provide the claimant reasonable access to and copies of
all documents, records, and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

6.2.3Considerations on review. In considering the review, the Administrator
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether the information was submitted
or considered in the initial benefit determination.

 

 

 

 

 

6.2.4Timing of Administrator response. The Administrator shall respond in
writing to the claimant within 60 days after receiving the request for review.
If the Administrator determines that special circumstances require additional
time for processing the claim, the Administrator can extend the response period
by an additional 60 days by notifying the claimant in writing before the end of
the initial 60-day period that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Administrator expects to render its decision.

 

6.2.5Notice of decision. The Administrator shall notify the claimant in writing
of its decision on review. The Administrator shall write the notification in a
manner calculated to be understood by the claimant. The notification shall set
forth:

 

(a)The specific reasons for the denial,

(b)A reference to the specific provisions of the Agreement on which the denial
is based,

(c)A statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to and copies of all documents, records, and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits, and

(d)A statement of the claimant’s right to bring a civil action under ERISA
section 502(a).

 

Article 7

Miscellaneous

 



7.1          Amendments and Termination. Subject to section 7.14 of this
Agreement, this Agreement may be amended solely by a written agreement signed by
the Bank and by the Executive, and except for termination occurring under
Article 5 this Agreement may be terminated solely by a written agreement signed
by the Bank and by the Executive.

 

7.2          Binding Effect. This Agreement shall bind the Executive, the Bank,
and their beneficiaries, survivors, executors, successors, administrators, and
transferees.

 

7.3          No Guarantee of Employment. This Agreement is not an employment
policy or contract. It does not give the Executive the right to remain an
employee of the Bank, nor does it interfere with the Bank’s right to discharge
the Executive. It also does not require the Executive to remain an employee nor
interfere with the Executive’s right to terminate employment at any time.

 

7.4          Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached, or encumbered in any manner.

 

7.5          Successors; Binding Agreement. The Bank will require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all of the business or assets of the Bank, by an
assumption agreement in form and substance satisfactory to the Executive, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Bank would be required to perform this Agreement if no
such succession had occurred.

 

 

 

 



7.6          Tax Withholding. The Bank shall withhold any taxes that are
required to be withheld from the benefits provided under this Agreement.

 

7.7          Applicable Law. This Agreement and all rights hereunder shall be
governed by the laws of the State of South Carolina, except to the extent
preempted by the laws of the United States of America.

 

7.8          Unfunded Arrangement. The Executive and Beneficiary are general
unsecured creditors of the Bank for the payment of benefits under this
Agreement. The benefits represent the mere promise by the Bank to pay the
benefits. Rights to benefits are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors. Any insurance on the Executive’s life is a general
asset of the Bank to which the Executive and Beneficiary have no preferred or
secured claim.

 

7.9          Entire Agreement. This Agreement constitutes the entire agreement
between the Bank and the Executive concerning the subject matter. No rights are
granted to the Executive under this Agreement other than those specifically set
forth. This Agreement amends and restates in its entirety the Salary
Continuation Agreement dated as of November 24, 2006 between the Bank and the
Executive, as amended on December 3, 2008 by the First Amendment of the Salary
Continuation Agreement. From and after the date of this Agreement the November
24, 2006 Salary Continuation Agreement, as amended by the December 3, 2008 First
Amendment of the Salary Continuation Agreement, shall be void and of no further
force or effect.

 

7.10       Severability. If any provision of this Agreement is held invalid,
such invalidity shall not affect any other provision of this Agreement not held
invalid, and each such other provision shall continue in full force and effect
to the full extent consistent with law. If any provision of this Agreement is
held invalid in part, such invalidity shall not affect the remainder of the
provision not held invalid, and the remainder of such provision together with
all other provisions of this Agreement shall continue in full force and effect
to the full extent consistent with law.

 

7.11       Headings. Caption headings and subheadings herein are included solely
for convenience of reference and shall not affect the meaning or interpretation
of any provision of this Agreement.

 

7.12       Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand or mailed, certified or registered mail, return receipt
requested, with postage prepaid, to the following addresses or to such other
address as either party may designate by like notice. If to the Bank, notice
shall be given to the board of directors, First Reliance Bank, 2170 West
Palmetto Street, Florence, South Carolina 29501, or to such other or additional
person or persons as the Bank shall have designated to the Executive in writing.
If to the Executive, notice shall be given to the Executive at the Executive’s
address appearing on the Bank’s records, or to such other or additional person
or persons as the Executive shall have designated to the Bank in writing.



 

 

 

 

7.13       Payment of Legal Fees. The Bank is aware that after a Change in
Control management of the Bank could cause or attempt to cause the Bank to
refuse to comply with its obligations under this Agreement, or could institute
or cause or attempt to cause the Bank to institute litigation seeking to have
this Agreement declared unenforceable, or could take or attempt to take other
action to deny Executive the benefits intended under this Agreement. In these
circumstances the purpose of this Agreement would be frustrated. It is the
intention of the Bank that the Executive not be required to incur the expenses
associated with the enforcement of rights under this Agreement, whether by
litigation or other legal action, because the cost and expense thereof would
substantially detract from the benefits intended to be granted to the Executive
hereunder. It is the intention of the Bank that the Executive not be forced to
negotiate settlement of rights under this Agreement under threat of incurring
expenses. Accordingly, if after a Change in Control occurs it appears to the
Executive that (x) the Bank has failed to comply with any of its obligations
under this Agreement, or (y) the Bank or any other person has taken any action
to declare this Agreement void or unenforceable, or instituted any litigation or
other legal action designed to deny, diminish, or to recover from the Executive
the benefits intended to be provided to the Executive hereunder, the Bank
irrevocably authorizes the Executive from time to time to retain counsel of the
Executive’s choice, at the Bank’s expense as provided in this section 7.13, to
represent the Executive in the initiation or defense of any litigation or other
legal action, whether by or against the Bank or any director, officer,
stockholder, or other person affiliated with the Bank, in any jurisdiction.
Despite any existing or previous attorney-client relationship between the Bank
and any counsel chosen by the Executive under this section 7.13, the Bank
irrevocably consents to the Executive entering into an attorney-client
relationship with that counsel, and the Bank and the Executive agree that a
confidential relationship shall exist between the Executive and that counsel.
The fees and expenses of counsel selected from time to time by the Executive as
provided in this section shall be paid or reimbursed to the Executive by the
Bank on a regular, periodic basis upon presentation by the Executive of a
statement or statements prepared by such counsel in accordance with such
counsel’s customary practices, up to a maximum aggregate amount of $250,000,
whether suit be brought or not, and whether or not incurred in trial,
bankruptcy, or appellate proceedings. The Bank’s obligation to pay the
Executive’s legal fees provided by this section 7.13 operates separately from
and in addition to any legal fee reimbursement obligation the Bank may have with
the Executive under any separate employment, severance, or other agreement
between the Executive and the Bank. Despite any contrary provision within this
Agreement however, the Bank shall not be required to pay or reimburse the
Executive’s legal expenses if doing so would violate section 18(k) of the
Federal Deposit Insurance Act [12 U.S.C. 1828(k)] and Rule 359.3 of the Federal
Deposit Insurance Corporation [12 CFR 359.3].

 

7.14       Termination or Modification of Agreement Because of Changes in Law,
Rules or Regulations. The Bank is entering into this Agreement on the assumption
that certain existing tax laws, rules, and regulations will continue in effect
in their current form. If that assumption materially changes and the change has
a material detrimental effect on this Agreement, then the Bank reserves the
right to terminate or modify this Agreement accordingly, subject to the written
consent of the Executive, which shall not be unreasonably withheld. This section
7.14 shall become null and void effective immediately upon a Change in Control.



 

 

 

 

Article 8

Administration of Agreement



 

8.1          Plan Administrator Duties. This Agreement shall be administered by
a Plan Administrator consisting of the Bank’s board of directors or such
committee or person(s) as the board shall appoint. The Executive may be a member
of the Plan Administrator. The Plan Administrator shall also have the discretion
and authority to (x) make, amend, interpret, and enforce all appropriate rules
and regulations for the administration of this Agreement and (y) decide or
resolve any and all questions, including interpretations of this Agreement, as
may arise in connection with the Agreement.

 

8.2          Agents. In the administration of this Agreement, the Plan
Administrator may employ agents and delegate to them such administrative duties
as it sees fit (including acting through a duly appointed representative) and
may from time to time consult with counsel, who may be counsel to the Bank.

 

8.3          Binding Effect of Decisions. The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation, and application of the Agreement and the
rules and regulations promulgated hereunder shall be final and conclusive and
binding upon all persons having any interest in the Agreement. No Executive or
Beneficiary shall be deemed to have any right, vested or nonvested, regarding
the continued use of any previously adopted assumptions, including but not
limited to the discount rate and calculation method described in section 1.1.

 

8.4          Indemnity of Plan Administrator. The Bank shall indemnify and hold
harmless the members of the Plan Administrator against any and all claims,
losses, damages, expenses, or liabilities arising from any action or failure to
act with respect to this Agreement, except in the case of willful misconduct by
the Plan Administrator or any of its members.

 

8.5          Bank Information. To enable the Plan Administrator to perform its
functions, the Bank shall supply full and timely information to the Plan
Administrator on all matters relating to the date and circumstances of the
retirement, Disability, death, or Separation from Service of the Executive and
such other pertinent information as the Plan Administrator may reasonably
require.



 

In Witness Whereof, the Executive and a duly authorized officer of the Bank have
executed this Amended Salary Continuation Agreement as of the date first written
above.

 

Executive:   Bank:     First Reliance Bank             By:   Paul C. Saunders  
  F.R. Saunders Jr.     Its: President and Chief Executive Officer            
And By:         Leonard A. Hoogenboom     Its: Chairman of the Board



 

 

 

Beneficiary Designation

First Reliance Bank

Amended Salary Continuation Agreement

 

I, Paul C. Saunders, designate the following as beneficiary of any death
benefits under this Amended Salary Continuation Agreement –

 

Primary:

.

 

Contingent:

.

 

Note: To name a trust as beneficiary, please provide the name of the trustee(s)
and the exact name and date of the trust agreement.

 

I understand that I may change these beneficiary designations by filing a new
written designation with the Bank. I further understand that the designations
will be automatically revoked if the beneficiary predeceases me, or if I have
named my spouse as beneficiary and our marriage is subsequently dissolved.

 

Signature:       Paul C. Saunders         Date: July 25, 2013  

 

Accepted by the Bank this _______ day of ________________________, 20 _____.

 

By:           Print Name:           Title:    

 



 

